*6ORDER
PER CURIAM.
Movant entered a guilty plea to two counts of abandonment of a child, § 568.-030, RSMo 1986, for which she was sentenced to two concurrent terms of four years. She appeals from the denial of her Rule 24.035 motion without an evidentiary hearing. We affirm.
The findings and conclusions of the trial court are not clearly erroneous, and an extended opinion would have no prece-dential value. The parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for our order affirming the judgments pursuant to Rule 84.16(b).